/S/7 iVfj-y fy^7 J/a-^Z
                       StsVe isY
                       7/jj^j /s//?s 7sy*^
                         C3-/J-20/S)

tfyysyyyy



 fcjfs/ fy /f//f.

  //•' Mse. Jl„/S/*a : /^'/9/'^o3oS -^Vg
       7///9Z col*? d/tie ^^y^ i yAJy/

   s/y/c; 3/MAiy /pesj/tcJJ /i/ies/sy jv.
                 iy 7y/f syy?//  yf      Ayysyyyyy                     * jaalj^uzs*- y^yyy—
                           -i       x       7iyyyyyyy doc^y ay yjyyy-yys
 l7iLED"iN COURT OF APPEALS                      ^



                                 xe/oyyfj? AecoAiy? Ayy 4esy%s/t&h*Say?
                                 fccoyy> ay A/Ayyy ypyy yyye d/yyy's yyyay^y
Ho/yo/Ajyy jcsZjzaj ay sAj:y> doc^y..
 toMei yatJ AS/syyyyy Aya^se j>>^y y>£ sy/AtJy'Mojyyy 3y
 &//yjs yy/A MaArh*/ Jy 300J AAy/yy Mayy'c?y Aay A Ayyg. ayyy'yyypy:
 Cacyy/eAoyyey y?y0yy> A^s Aejyj^yyyya^y *y yy s?y>. dAjg jS/;yy y           jygyyyy
 dASoz;yA.yc;y£..S. 2Z4,l*7. ?2 S. &L 4&L *X±* 3a y yy y^i 4*0S*rA
 tit////* y r/A/y. AJS cullz^ s.r#. $/>/>. ^^- y rsy y^y~ gysgy&qjj
 Ud££AJi£4£ ts. s*a** .sy* su.it* 777, 7fy yyyx asa~ I3au&a2-y^
 yyyytyAr j layy. y£jy>B #y *y>yyyL Jyc'yyj jrs SU3A syy c'P2°y.
  u;~.A/A3uo/i)

                 Poi/jL^yy yo *l/,£ iyy>y:J>j
      7f)(AS /U/?S #A AAAyy/AAC /ytCAjLyy? . J yfy* MA/Jy^AAyJ
    \yi/Wcy /tcptsiy yyyyA /zeyasy^ys yecoyj az yyeAAyyy yo
    Xs/cy^jg yyy'g Aoyyoiyjyj :
     h /Ac icyy y^y jj>y £XAA>>yyAyybsy.'
    1 - W$& y^^oyy *A A^yyt Wyyyyjjy>j %yy0 yy:*jyyy>fai
         *t™cl?fA^                                    ****** +/s*m>
    3 fs1^%JJ^ys;j* yyyc S*j±M ,syryyy? *-/
    4 AA Syy> ^ , •"'****£ ^ ^ "**#* SAyyyytf^
    v„ Ay/yycfyy/Ay/yyAyyyjjAyyp d^yy^yy^cy
       Monosj yy/Ay oaj *y*y y^yyj ^ ^y^ %£$? //&? ;
   t. yy/ yutyyyy y^yyy /c/^s yy/Ay \yyts s,^?                   Q)
7' A/J yctf/Moyy /ysj?yyycd dLs;y3 yyy yfeAyyyjs CoVcyy^yj y^y/
   MohdJs fby JfcyyyyAyay A/yy *A exceyyAo^.

ryj}%^y^,&'&& ****** ^ - « ^ ^ ^

   teAttcxlw £j>& Zr fPSl\>/%y                /J^a see~*M-r




   °i&siy^^y*y*yyZ /jz^x^yy^ yv-***y




    r#,*t c^ ^y^yyjl^yy%gy^ »*~j


                                                      J -yy-yj-




                            (&J
        / a/AV< ^
fflt///}Ay*rS   &,*• 7ft
                     //7     y°o/-s J***** y-o ^a




 0J 3-/JC-20SS X feS/ y/7/S MofreS A*»-




y ?f//r                                   s£c***y
                                           i-yy-yr




                             (»
                                                                                                             V7/
ChiefJustice                                                                                                                    Clerk
James T.Worthen                                                                                                                 Cathy S. Lusk

                                                 Twelfth Court of Appeals
Justices                                                                                                                        Chief Staff Attorney
Brian Hoyle                                                                                                                     Margaret Hussey
Greg Neeley




           February 24, 2015


           Jimmy DeShawn Mosley Jr.                                               Mr. Jonathan H. Richey
           #1954147                                                               215 East Commerce
           Byrd Unit                                                              2nd Floor
           21 FM247                                                               Jacksonville, TX 75766
           Huntsville, TX 77320                                                   * DELIVERED VIA E-MAIL *


           Ms. Rachel L. Patton
           District Attorney
           P.O. Box 450
           Rusk, TX 75785
           * DELIVERED VIA E-MAIL *


           RE:       Case Number:.                 . . ' * 12-14-00305-CR
                     Trial Court Case Number:                 18,611

           Style:    Jimmy DeShawn Mosley, Jr.
                     v.

                     The State of Texas


           Appellant's brief, pursuant to Anders v. California, 386 U.S. 738 (1967), has this day been
           received and filed in the above-referenced case.                   .


           If you, the Appellant, wish to file a pro se brief, said brief is due on or before March 26, 2015.
           The State's brief will be due thirty (30) days from the date Appellant's pro se brief, if any, is
           filed.


           Very truly yours,

           CATHY S. LUSK, CLERK.



           By: K/lhjM, M^Dj
               Katrina McClenny, Chief Deputy Clerk



                           1517 West Front Street • Suite 354 • Tyler, TX 75702 • Tel: 903-593-8471 • Fax:903-593-2193
   Serving Anderson, Angelina, Cherokee, Gregg,Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                                Zandtand Wood Counties
                                                         http ://www.txcourts.gov/12thcoa.aspx
Chief Justice                                                                                                               Clerk
James T.Worthen                                                                                                             Cathy S. lusk

                                               Twelfth Court of Appeals
Justices                                                                                                                    Chief Staff Attorney
Brian Hoyle                                                                                                                 Margaret Hussey
GregNeeley




           February 26, 2015


           Jimmy DeShawn Mosley Jr.                                         Mr. Jonathan H. Richey
           #1954147                                                         215 East Commerce
           Byrd Unit                                                        2nd Floor
           21 FM247                                                         Jacksonville, TX 75766
           Huntsville, TX 77320                                             * DELIVERED VIA E-MAIL *


           Ms. Rachel L. Patton
           District Attorney
           P.O. Box 450
           Rusk, TX 75785
           * DELIVERED VIA E-MAIL *


           RE:       Case Number:                       .   12-14-00305-CR
                     Trial Court Case Number:               18,611

           Style:    Jimmy DeShawn Mosley, Jr.
                     v.

                     The State of Texas


           You are hereby notified that in the above described case, the following decision and order was
           this day made and entered by this Court:

           "THIS DAY came on to be considered Appellant's Motion to Withdraw as Counsel filed herein;
           and the same being inspected, it is ORDERED that said motion be, and hereby is, PASSED for
           consideration with the merits of this appeal."

           Very truly yours,

           CATHY S. LUSK, CLERK



           By: KfthjJlA, iMfi
               Katrina McClenny, Chief Depuft/Clerk



                           1517 West Front Street • Suite 354 • Tyler, TX 75702 • Tel: 903-593-8471 • Fax:903-593-2193
   Serving Anderson,Angelina, Cherokee, Gregg, Henderson, Houston,Nacogdoches, Rains, Rusk, Sabine,SanAugustine, Shelby,Smith, Trinity, Upshur, Van
                                                              Zandtand Wood Counties
                                                        http://www.txcourts.gov/12thcoa.aspx